Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 11/23/21.  Claim 1 is amended and claims 9-12 are added.  Claims 1,4-8 and 10-12 are pending.
Claim Rejections - 35 USC § 112
Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 10 recites “ about 10% yellow pea flour”; the term about is not supported because example 2 discloses 10% yellow pea flour, not about 10%.  Claim 12 has the same problem.
Claim Rejections - 35 USC § 103
Claims 1,4-8 and 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matasovsky ( 2015/0359249)  in view of Baier et al ( 2013/0273209) and Baier et al ( 20130273219) .
For claims  1,11 Matasovsky discloses an extruded product comprising granular food materials, a bulk density of about 60-120 g/L ( .06-.12g/cc) and a moisture content of about 1-7%.  The granular food materials include flour chosen from the group containing rice flour, corn flour, corn meal, pea flour, nut flour etc and mixtures of the flours.  The amount of flour in the food product ranges from about 39-96%.  ( see paragraphs 0003,0017,0029,0033,0026) 
The claimed bulk density in claim 1 is from .05-.1g/cc and claim 11 is .088g/cc which are within the range disclosed in Matasovsky.  

Baier discloses collets having twisted shape.  ( see paragraph 0005)
Baier discloses random collet formed from micropellets.  The micropellets comprises starch-comprising components such as corn meal, corn grit.  The starch particles comprise a particle size distribution wherein between about 30-65% of the particles fall between 500-700 microns.  The particle size distribution can also include 30-50% of the particles are about 500 microns.  In another embodiment, the starch particles comprise a particle size distribution where about 40% -65% of the particle are about 500 microns.  Baier also discloses fine particles is used to refers to powders, flours any other similarly sized fine materials comprising small particles having a particle size of less than about 300 microns.  Baier also shows in table 1 that corn meal has specification in which 45% if retained on US 40 sieve size.  ( see paragraphs 0041,0077,0078)
Matasovsky discloses combination of different flours; thus, it would have been obvious to use three or more different flours and to make the first one consisting of one type of flour such as corn meal when desiring such flavoring.   It would also have been obvious to select any varying combinations depending on the taste, texture and flavor desired.  It would also have been obvious to vary the amounts of each different types of flour depending on the taste, texture and flavor desired.  This parameter can readily be determined by one skilled in the art.  Matasovsky discloses in paragraph 0011, the snack product can have various shapes such as geometric shapes, novelty shapes, novelty characters or any other regular or irregular shape.  Thus, it would have been obvious to one skilled in the art to form twisted shape such as taught in Baier when desiring such configuration.  Changing the shape would have been readily within the skill of one in the art.  Matasovsky discloses the term “ flour “ is used to refer to ground particles and is understood to include various particles sizes including granules and flakes.  From this disclosure, it is suggested in Matasovsky to include starch ingredients of various sizes.  ..
Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive. 
In the response filed on 11/23/21, applicant submits a 132 affidavit to define over the prior art.  The affidavit is not found to be persuasive.  Paragraph 7 of the affidavit states that Baier’s Table 1 does not provide any further breakdown of the particle size of those particles on US sieve size 40.  Therefore, one cannot conclude that the majority of the particles are 420 microns.  The paragraph also states several possibility of particle sizes.  The statements made are speculation as the affidavit does not have supporting evidence to show the possible particle sizes.  A US mesh size 40 is about 420 microns as size varies slightly on different charts.  If the corn meal has 45% on 40 mesh size, it means the particles are 
In the response, applicant argues that Baier 219 forms micropellets to convey through a random extruder; Baier requires the use of agglomerates which necessarily do not contain between about 5-10% corn meal having particle size smaller than 300 microns.  This argument is not persuasive.  The claims are directed to a product and does not exclude the use of micropellets.  Baier discloses that fine paricle is used to refer to powders, flours, and other similarly sized fine material comprising small particles having a particle size of less than about 300 microns.  The micropellets comprise fine particles with starch-containing components in various proportion.  Matasovsky  suggests that different particulate sizes are used to make the snack by disclosing that flour, flakes, granules, meal etc.  can be used.  Baier 219 also recognizes such possibility.  It would have been obvious to one skilled in the art to vary the amount of fine particles depending on the texture desired.  Applicant makes the same argument with respect to the disclosure in Table 1 of Baier as in the affidavit.  The argument is not persuasive as set forth above.  The difference in particle sizes is similar to different in processing as there is no distinguishing features in the end products resulting from the different particulate sizes.  In the end product, there is no feature to differentiate a product containing about 50% of 400 microns particles versus product containing 45% of 400 microns particles.  Applicant argues that it is the claimed corn meal having the recited particle size distribution that produces a new unexpected function of an extruded unique twisted collets.  However, applicant has not established that only the claimed size distribution gives the twisted collets.  The shape is known in the art as shown in Baier 209.  Applicant points to the  affidavit which is not found to be persuasive as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
January 12, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793